DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 14, 2020 claims 1-20 are now pending for examination in the application.

In view of the appeal brief filed on 04/28/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Remarks
understand as what is well known in the prior art and how the claimed invention distinguishes over the prior art.
The Title of current invention refers to Business Transection:
[0001] This disclosure claims priority to U.S. Provisional Application No. 62/188,862, entitled “Evaluating Interconnectivity Among Entities Involved In Market Transactions,” filed July 6, 2015, the entirety of which is hereby incorporated by reference herein.
The Technical Field of current invention
[0002] This disclosure relates generally to data structure for analyzing relationships among entities, and more particularly relates to updating data structures to accurately reflect, among data objects representing entities, interconnectivity among the entities for assessing risks and other attributes of entity relationships.
Examiner notes that the risk above is the one about making business decisions.
Background
[0003] Databases and other data structures may be used to identify relationships between different individuals, organizations, businesses, or other logical entities. In a simplified example, a database may include information about a set of businesses. The database may include a table for each business. Within each table, the database can include rows that identify different trade lines or other business relationships between the business and other businesses. This database allows a user to identify certain data objects (e.g., tables), which represent business entities and the relationships among these data objects, which represent transactions or other associations among the businesses.
[0004] But existing data structures for representing activities and characteristics of certain entities may not account for certain interconnections among entities. For example, when relating one data object representing a first entity to a second data object representing a second data entity, a data structure may be limited to using data that explicitly identifies both the first and second entities (e.g., data describing the first entity’s debts and assets). Risk assessments that use this data structure may fail to focus on a wider network of interconnections between the first entity and other entities, such as indirect relationships between the first entity and other entities.
[0005] Thus, prior data structures may be limited to relating data objects, which represent entities, based only on explicitly identified relationships (e.g., creditor-debtor relationships). These data structures fail to account for other ways in which different entities may be interconnected (e.g., the indirect relationships described above). This deficiency of current data structures may result in inaccurate risk assessments with respect to related entities.

What is the invention:
Examiner notes that the solution to identifying the “indirect relationship” is reflected in the following manner: 
generating, based on the difference between the connectivity score and the desired connectivity score exceeding a threshold and further based on the additional connectivity score being lower than the connectivity score, a recommendation to modify the connectivity score by forming a relationship between the first entity and the third entity, and 
instructing, based on the difference between the connectivity score and the desired connectivity score exceeding the threshold, an output device to electronically output [[a]] the recommendation to modify the connectivity score by changing at least some of the links among the entity data objects; and wherein the output device is communicatively coupled to the processing device and configured for outputting the recommendation.
Therefore, the invention is essentially recommending modification to connectivity scores (“If a difference between the connectivity score and a desired connectivity score exceeds a threshold, a recommendation is outputted to modify the connectivity score by changing at least some of the links among the entity data objects.”) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").

STEP 1
In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim system (claims 1-7), method (claims 8-14), and non-transitory computer-readable medium (claims 15-20) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.

STEP 2A
In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by derving scores, which falls into the "mathematical calculations" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of requesting and collecting survey data and analyzing and presenting results, which falls within the abstract idea of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary Claim 1. An interconnectivity evaluation system comprising:
a processing device communicatively coupled via a data network to external servers associated with entities represented by entity data objects, wherein each entity data object includes data indicating at least one link with another entity data object; and
a non-transitory computer-readable medium storing a data structure having the entity data objects and entity connection data, the entity connection data describing transactions among entities represented by the entity data objects;
wherein the processing device is configured for:
generating, in the data structure and based on the entity connection data, links among the entity data objects,
identifying, from the data structure, first links between the a first entity data object, representing a first entity, and additional entity data objects and second links between the a second entity data object representing a second entity, and the additional entity data objects,
computing, based on the first links and the second links, a connectivity score for the first entity data object and the second entity data object, the connectivity score indicating a weight of a relationship between the first entity data object and the second entity data object,
modifying data in the data structure to indicate a relationship between the first entity data object and the second entity data object, the relationship associated with the computed connectivity score,
determining that a difference between the connectivity score and a desired connectivity score exceeds a threshold,
computing an additional connectivity score indicating an additional weight of an additional relationship between the first entity data object and a third entity data object representing a third entity,
determining that the additional connectivity score is lower than the connectivity score,
generating, based on the difference between the connectivity score and the desired connectivity score exceeding a threshold and further based on the additional connectivity score being lower than the connectivity score, a recommendation to modify the connectivity score by forming a relationship between the first entity and the third entity. and
instructing, based on the difference between the connectivity score and the desired connectivity score exceeding the threshold, an output device to electronically output [[a]] the recommendation to modify the connectivity score; and
wherein the output device is communicatively coupled to the processing device and configured for outputting the recommendation.  

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to Generating, based on the difference between the connectivity score and the desired connectivity score exceeding a threshold and further based on the additional connectivity score being lower than the connectivity score, a recommendation to modify the connectivity score by forming a relationship between the first entity and the third entity; and instructing, based on the difference between the connectivity score and the desired connectivity score exceeding the threshold, an output device to electronically output [[a]] the recommendation to modify the connectivity score; and wherein the output device is communicatively coupled to the processing device and configured for outputting the recommendation (claims 1, 8, and 15). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0078], "Any suitable computing system or group of computing systems can be used to perform the operations described herein ... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Claims 1, 8, 15, and the claims that depend on them recite additional elements: A processing device and a non-transitory computer-readable medium and data structures. These additional limitations are found in all computing systems and they perform their routine functions in any computing system: A processing device has a role of central processing, a non-transitory computer-readable medium stores information/data and data structures store/represent information/data. Therefore, these additional elements do not integrate the above mentioned abstract ideas into practical application.

STEP 2B 
It has been determined that the claims do not include additional elements that are
sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to receiving information from a device, plurality of respondent client device, at the least one processor, administrator client device, and non-transitory computer readable storage medium, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (figs. 13 and 14 and para. 0078) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal
Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015)
("the interactive interface limitation is a generic computer element".

The additional elements are broadly applied to the abstract idea(s) at a high level of generality
("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation generating, identifying, computing, modifying, determining, receving, servicing are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".
MPEP § 2106.0S(d)(II) sets forth the following:

The courts have recognized the following computer functions as well-understood, routine, and
conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ;
TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ;
buySAFE, Inc. v. Google, Inc ... ;

Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;

Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;

Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and

A web browser's back and forward button functionality, Internet Patent

Corp. v. Active Network, Inc ...

 . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...

In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.


Dependent claims 2-10 recite steps such as preparing the survey information for analysis, identifying data-type of each of the plurality if discrete portion, receiving a selection of a discrete portion from the plurality of discrete portions of the survey information to preform analysis, generating plain text description of the results with visualization. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for organizing human activity and thus part of the abstract idea itself.  Dependent claims 12-17 recite steps such as receiving a user selection of two or more of the plurality of discrete portions, receiving a user selection of a primary and secondary variable associated with a first and a second discrete portion, performing the plurality of statistical tests on the plurality of discrete portions, and providing the presentation of the one or more statistical results. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to additional activity for organizing human activity and thus part of the abstract idea itself. Dependent claims 19 and 20 recite steps such as receiving a user selection of a primary and secondary variable associated with a first and a second discrete portion, and performing a statistical test, a regression test on the discrete portion, and generating results based on the
one or more statistical results. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to additional activity for organizing human activity and thus part of the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical calculations, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Response to Arguments
Applicant’s arguments:
Regarding the rejection under 35 U.S.C. 101, Applicant argues “A. The required consideration of all claim limitations under Prong Two is absent from the Office Action.”

Examiner’s Reply:
Claims 1-20 were considered by using the substantial equivalent independent claims for analysis and noting the dependent claims recite the same abstract idea.


Applicant’s arguments:
Regarding the rejection under 35 U.S.C. 101, Applicant argues “B. Evidence that various additional claim elements are conventional, well-understood, or routine nature is absent from the Office Action.”


Examiner’s Reply:
Identifying a relationship between entities is well known and understood in the art as it is merely a form of business analysis.  


Applicant’s arguments:
Regarding the rejection under 35 U.S.C. 101, Applicant argues “C. The pending claims are patent eligible at least because they incorporate any abstract idea into a practical application.”

Examiner’s Reply:
Examiner respectfully disagrees. With respect to applicant’s arguments based on McRo, but “field of use” does not make an abstract idea patent eligible. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Applicant has not demonstrated how the claimed solution provides a significant improvement, rather than merely implementing an abstract idea within a particular technological environment. 
On pages 18-19 of the applicants assert that specificity comparable to (if not less than) the computation, in claim 8, of “a connectivity score for the first entity data object and the second entity data object, the connectivity score indicating a weight of a relationship between the first entity data object and the second entity data object” and the modification of “the data structure to indicate a relationship between the first entity data object and the second entity data object, the relationship associated with the connectivity score.” Therefore, bothMcRO and the present case are analogous at least because they involve the application of particular rules to create certain data (e.g., morph weight sets in McRO, data structures indicating relationships among entity data objects in claim 8). Comparable to McRO, the present specification includes a teaching about how the independent claims improve a computer or other technology, and/or the independent claims recite a particular solution to a problem or a particular way to achieve a desired outcome. Furthermore, the presented claims do not preempt other approaches to deriving relationships that use different techniques.”

Applicant’s arguments:
 Regarding the rejection under 35 U.S.C. 101, Applicant argues “D. The pending claims effect a technical improvement and therefore amount to significantly more than any abstract idea.”


Examiner’s Reply:
Applicant argues that the claims are not directed to a judicial exception and asserts that the claimed invention is necessarily rooted in technology and provides a technical solution to a technical problem. Examiner respectfully disagrees. The claims do not address a problem unique to the Internet and the specification contains no discussion or suggestion of how the claimed invention solves an Internet-centric problem. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Applicant has not demonstrated how the claimed solution provides an internet-based solution to solve a problem unique to the Internet, rather than merely implementing an abstract idea within a particular technological environment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154